     Case 1:21-cv-00652-DAD-BAM Document 9 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PHILLIP GONZALES,                                 No. 1:21-cv-00652-NONE-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS
14    STEPHENS, et al.,                                 ACTION, WITHOUT PREJUDICE, FOR
                                                        FAILURE TO OBEY A COURT ORDER
15                       Defendants.                    AND FAILURE TO PROSECUTE
16                                                      (Doc. No. 8)
17

18          Plaintiff Phillip Gonzales is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 21, 2021, the assigned magistrate judge issued an order denying plaintiff’s in

22   forma pauperis application without prejudice because it was incomplete; the magistrate judge

23   ordered plaintiff to submit an application to proceed in forma pauperis or pay the filing fee within

24   forty-five days to proceed with this action. (Doc. No. 5.) Plaintiff did not file an application to

25   proceed in forma pauperis, pay the filing fee, or otherwise communicate with the court.

26          Accordingly, on June 9, 2021, the magistrate judge issued findings and recommendations

27   recommending dismissal of this action, without prejudice, for failure to obey a court order, failure

28   to pay the filing fee, and failure to prosecute. (Doc. No. 8.) Those findings and
                                                        1
     Case 1:21-cv-00652-DAD-BAM Document 9 Filed 08/02/21 Page 2 of 2


 1   recommendations were served on plaintiff and contained notice that any objections thereto were

 2   to be filed within fourteen days after service. (Id. at 3–4.) No objections have been filed, and the

 3   deadline to do so has now passed.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   magistrate judge’s findings and recommendations are supported by the record and by proper

 7   analysis.

 8          Accordingly,

 9          1.      The findings and recommendations issued on June 9, 2021, (Doc. No. 8), are

10                  adopted in full;

11          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

12                  court order, failure to pay the filing fee, and failure to prosecute; and

13          3.      The Clerk of the Court is directed to assign a district judge to this case for the

14                  purpose of closing the case and then to close this case.

15
     IT IS SO ORDERED.
16

17      Dated:     July 30, 2021
                                                        UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
